FILED
                             NOT FOR PUBLICATION                            JUN 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SYAHRI JAYA HASURUNGAN,                          No. 11-73633

               Petitioner,                       Agency No. A098-270-035

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Syahri Jaya Hasurungan, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings and we review de novo the

agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

       The record does not compel the conclusion that Hasurungan established

changed circumstances in Indonesia to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4). Thus, we deny the petition as to his asylum claim.

      Substantial evidence supports the BIA’s finding that the 1993 incident did

not rise to the level of persecution. See Wakkary, 558 F.3d at 1059 (“Persecution is

an extreme concept that does not include every sort of treatment our society

regards as offensive.”) (internal quotation marks and citation omitted); Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and one

beating did not compel finding of past persecution). In addition, substantial

evidence supports the BIA’s determination that, even under a disfavored group

analysis, Hasurungan failed to establish a sufficient individualized risk of harm to

show it is more likely than not that he will be persecuted in Indonesia. See Halim

v. Holder, 590 F.3d 971, 979-80 (9th Cir. 2009); Wakkary, 558 F.3d at 1066 (“[a]n

applicant for withholding of removal will need to adduce a considerably larger




                                          2                                     11-73633
quantum of individualized-risk evidence to prevail than would an asylum

applicant”). Thus, his withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         3                                11-73633